Exhibit 10.22

Supply Agreement


Buyer:  Yangling Dongke Madisen Pharmaceutical co.,ltd
Signing place: Yangling
 
                                                     Date: Feb.2009
 
1 The products name, trade mark, size, manufacturer, unit, price, time and
quantity
 
Products
name
Trade mark
size
Manu-
facturer
unit
quantity
Unit price
amount
Huanglongzhike
granule
 box
Yaowang mountain
98×72×80
     
0.34
   
Yaowang mountain
98×72×80
     
0.34
 
Tongmai
granule
box
Yaowang mountain
98×72×80
     
0.34
 
4piece Fuyanshu
Box
Yaowang mountain
125×78×30
     
0.23
 
5piece Fuyanshu
Box
Yaowang mountain
130×78×38
     
0.24
 
3piece Yiganshukang box
Yaowang mountain
140×90×30
     
0.34
 
4piece Yiganshukang box
Yaowang mountain
124×70×36
     
0.24
 
Xinxinshu
capsule box
 
Yaowang mountain
115×65×29
     
0.20
 
3piece Huanglong capsule box
Yaowang mountain
116×70×30
     
0.20
 
Total amount in words:



2 The standards of quality, and time limit promised by the supplier: based on
the requirement of the buyer, until used up all the materials.
3 Place of delivery: the buyer’s factory
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
4 Means of transportation and expenses: by car deliver to the factory
5 Reasonable damage and means of account: the supplier is responsible for the
unqualified goods.
6 The package standard and recycle of the package: plaster in the inside, paper
box in the outside, plus trade mark.
7 The standards for check and accept: based on the standards of the buyer’s
quality department.
8 The spare parts, spare equipment and the way of supply:
9 Settlement method and time limit: transfer, the amount is based on the agreed
by both parities.
10 Another guarantee documents is needed as the additional on of this agreement
if it is needed.
11 The liability of breach the agreement: the breaking party is liable for the
breach of the agreement.
12 The means of dealing with dispute: negotiation
13 Other agreed items: (1) lead time: 7days
 
Supplier
Company name
Address
Legal agent
Assigned agent
Telephone
Cable address
Bank
Account number
Zip code
Purchaser
Company name
Address
Legal agent
Assigned agent
Telephone
Cable address
Bank
Account number
Zip code
Notarial Advice:

                       
                   Validity: from Feb. 10, 2009 to Feb. 10, 2010


 
 

--------------------------------------------------------------------------------

 








Party A: Yangling Dongke Madisen Pharmaceutical co.,Ltd
Address: 8 Xinqiao Road Yangling Demonstration Zone
Zip Code: 712100
 
Party B：Xianyang kaiyuan industrial Co.Ltd
 
Address: Liangmahe Building on Dongfeng Road Xianyang,Shaanxi.

